EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robin Teskin on 7/14/2022.
The application has been amended as follows: 
14. (New) An isolated nucleic acid that encodes an antibody or fragment thereof that binds to an A33 antigen, wherein said antibody or fragment thereof comprises: 
a) a heavy chain comprising the variable chain of antibody cdr31.1-HC [[(]]comprising amino acids 1 to 118 of SEQ ID NO:74[[)]] and a light chain comprising the variable light chain of antibody cdr31.1- LC [[(]]comprising amino acids 1 to 107 of SEQ ID NO:84[[)]]; 
b) a heavy chain comprising the variable chain of antibody cdr31.1-HC [[(]]comprising amino acids 1 to 118 of SEQ ID NO:74[[)]] and a light chain comprising the variable light chain of antibody abb31.1-LC [[(]]comprising amino acids 1 to 107 of SEQ ID NO:85[[)]]; 
c) a heavy chain comprising the variable chain of antibody cdr31.1-HC [[(]]comprising amino acids 1 to 118 of SEQ ID NO:74[[)]] and a light chain comprising the variable light chain of antibody sdr31.1- LC [[(]]comprising amino acids 1 to 107 of SEQ ID NO:86[[)]]; 
d) a heavy chain comprising the variable chain of antibody cdr31.1-HC [[(]]comprising amino acids 1 to 118 of SEQ ID NO:74[[)]] and a light chain comprising the variable light chain of antibody ven31.1-LC [[(]]comprising amino acids 1 to 107 of SEQ ID NO:87[[)]]; 
e) a heavy chain comprising the variable chain of antibody abb31.1-HC [[(]]comprising amino acids 1 to 118 of SEQ ID NO:75[[)]] and a light chain comprising the variable light chain of antibody cdr31.1- LC [[(]]comprising amino acids 1 to 107 of SEQ ID NO:84[[)]]; 
f) a heavy chain comprising the variable chain of antibody abb31.1-HC [[(]]comprising amino acids 1 to 118 of SEQ ID NO:75[[)]] and a light chain comprising the variable light chain of antibody abb31.1-LC [[(]]comprising amino acids 1 to 107 of SEQ ID NO:85[[)]]; 
g) a heavy chain comprising the variable chain of antibody abb31.1-HC [[(]]comprising amino acids 1 to 118 of SEQ ID NO:75[[)]] and a light chain comprising the variable light chain of antibody sdr31.1- LC [[(]]comprising amino acids 1 to 107 of SEQ ID NO:86[[)]]; 
h) a heavy chain comprising the variable chain of antibody abb31.1-HC [[(]]comprising amino acids 1 to 118 of SEQ ID NO:75[[)]] and a light chain comprising the variable light chain of antibody ven31.1-LC [[(]]comprising amino acids 1 to 107 of SEQ ID NO:87[[)]]; 
i) a heavy chain comprising the variable chain of antibody sdr31.1-HC [[(]]comprising amino acids 1 to 118 of SEQ ID NO:76[[)]] and a light chain comprising the variable light chain of antibody cdr31.1- LC [[(]]comprising amino acids 1 to 107 of SEQ ID NO:84[[)]]; 
j) a heavy chain comprising the variable chain of antibody sdr31.1-HC [[(]]comprising amino acids 1 to 118 of SEQ ID NO:76[[)]] and a light chain comprising the variable light chain of antibody abb31.1-LC [[(]]comprising amino acids 1 to 107 of SEQ ID NO:85[[)]]; 
k) a heavy chain comprising the variable chain of antibody sdr31.1-HC [[(]]comprising amino acids 1 to 118 of SEQ ID NO:76[[)]] and a light chain comprising the variable light chain of antibody sdr31.1- LC [[(]]comprising amino acids 1 to 107 of SEQ ID NO:86[[)]]; 
l) a heavy chain comprising the variable chain of antibody sdr31.1-HC [[(]]comprising amino acids 1 to 118 of SEQ ID NO:76[[)]] and a light chain comprising the variable light chain of antibody ven31.1-LC [[(]]comprising amino acids 1 to 107 of SEQ ID NO:87[[)]]; 
m) a heavy chain comprising the variable chain of antibody ven31.1-HC [[(]]comprising amino acids 1 to 118 of SEQ ID NO:77[[)]] and a light chain comprising the variable light chain of antibody cdr31.1- LC [[(]]comprising amino acids 1 to 107 of SEQ ID NO:84[[)]]; 
n) a heavy chain comprising the variable chain of antibody ven31.1-HC [[(]]comprising amino acids 1 to 118 of SEQ ID NO:77[[)]] and a light chain comprising the variable light chain of antibody abb31.1-LC [[(]]comprising amino acids 1 to 107 of SEQ ID NO:85[[)]]; 
o) a heavy chain comprising the variable chain of antibody ven31.1-HC [[(]]comprising amino acids 1 to 118 of SEQ ID NO:77[[)]] and a light chain comprising the variable light chain of antibody sdr31.1- LC [[(]]comprising amino acids 1 to 107 of SEQ ID NO:86[[)]]; 
p) a heavy chain comprising the variable chain of antibody ven31.1-HC [[(]]comprising amino acids 1 to 118 of SEQ ID NO:77[[)]] and a light chain comprising the variable light chain of antibody ven31.1-LC [[(]]comprising amino acids 1 to 107 of SEQ ID NO:87[[)]]; 
q) a heavy chain polypeptide of antibody cdr31.1-HC [[(]]SEQ ID NO:74[[)]] and a light chain polypeptide of antibody cdr31.1-LC [[(]]SEQ ID NO:84[[)]]; 
r) a heavy chain polypeptide of antibody cdr31.1-HC [[(]]SEQ ID NO:74[[)]] and a light chain polypeptide of antibody abb31.1-LC [[(]]SEQ ID NO:85[[)]]; 
s) a heavy chain polypeptide of antibody cdr31. 1-HC [[(]]SEQ ID NO:74[[)]] and a light chain polypeptide of antibody sdr31.1-LC [[(]]SEQ ID NO:86[[)]]; 
t) a heavy chain polypeptide of antibody cdr31.1-HC [[(]]SEQ ID NO:74[[)]] and a light chain polypeptide of antibody ven31.1-LC [[(]]SEQ ID NO:87[[)]]; 
u) a heavy chain polypeptide of antibody abb31.1-HC [[(]]SEQ ID NO:75[[)]] and a light chain polypeptide of antibody cdr31.1-LC [[(]]SEQ ID NO:84[[)]]; 
v) a heavy chain polypeptide of antibody abb31.1.-HC [[(]]SEQ ID NO:75[[)]] and a light chain polypeptide of antibody abb31.1-LC [[(]]SEQ ID NO:85[[)]]; 
w) a heavy chain polypeptide of antibody abb31.1-HC [[(]]SEQ ID NO:75[[)]] and a light chain polypeptide of antibody sdr31.1-LC [[(]]SEQ ID NO:86[[)]]; 
x) a heavy chain polypeptide of antibody abb31.1-HC [[(]]SEQ ID NO:75[[)]] and a light chain polypeptide of antibody ven31.1-LC [[(]]SEQ ID NO:87[[)]]; 
y) a heavy chain polypeptide of antibody sdr31.1-HC [[(]]SEQ ID NO:76[[)]] and a light chain polypeptide of antibody cdr31.1-LC [[(]]SEQ ID NO:84[[)]]; 
z) a heavy chain polypeptide of antibody sdr31.1-HC [[(]]SEQ ID NO:76[[)]] and a light chain polypeptide of antibody abb31.1-LC [[(]]SEQ ID NO:85[[)]]; 
aa) a heavy chain polypeptide of antibody sdr31.1-HC [[(]]SEQ ID NO:76[[)]] and a light chain polypeptide of antibody sdr31.1-LC [[(]]SEQ ID NO:86[[)]]; 
bb) a heavy chain polypeptide of antibody sdr31.1-HC [[(]]SEQ ID NO:76[[)]] and a light chain polypeptide of antibody ven31.1-LC [[(]]SEQ ID NO:87[[)]]; 
cc) a heavy chain polypeptide of antibody ven31.1-HC [[(]]SEQ ID NO:77[[)]] and alight chain polypeptide of antibody cdr31.1-LC [[(]]SEQ ID NO:84[[)]]; 
dd) a heavy chain polypeptide of antibody ven31.1-HC [[(]]SEQ ID NO:77[[)]] and a light chain polypeptide of antibody abb31.1-LC [[(]]SEQ ID NO:85[[)]]; 
ee) a heavy chain polypeptide of antibody ven31.1-HC [[(]]SEQ ID NO:77[[)]] and a light chain polypeptide of antibody sdr31.1-LC [[(]]SEQ ID NO:86[[)]]; or 
ff) a heavy chain polypeptide of antibody ven31.1-HC [[(]]SEQ ID NO:77[[)]] and a light chain polypeptide of antibody ven31.1-LC [[(]]SEQ ID NO:87[[)]].

27. (New) A method of making an antibody or fragment thereof that binds to an A33 antigen, the method comprising expressing an isolated nucleic acid according to claim 14.  
28. (New) A method of making an antibody or fragment thereof that binds to an A33 antigen, the method comprising expressing an isolated nucleic acid according to claim 15.  
29. (New) A method of making an antibody or fragment thereof that binds to an A33 antigen, the method comprising expressing an isolated nucleic acid according to claim 16.  
30. (New) A method of making an antibody or fragment thereof that binds to an A33 antigen, the method comprising expressing an isolated nucleic acid according to claim 17.  
31. (New) A method of making an antibody or fragment thereof that binds to an A33 antigen, the method comprising expressing an isolated nucleic acid according to claim 18.  
32. (New) A method of making an antibody or fragment thereof that binds to an A33 antigen, the method comprising expressing an isolated nucleic acid according to claim 19.  
33. (New) A method of making an antibody or fragment thereof that binds to an A33 antigen, the method comprising expressing an isolated nucleic acid according to claim 20.

The following is an examiner’s statement of reasons for allowance: Arlen et al. (US Patent 8,470,326) is the closest prior art made of record. Arlen et al. teach the 31.1 antibody which binds to the A33 antigen, but does not teach or suggest the specific variable region sequences instantly claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Meera Natarajan/Primary Examiner, Art Unit 1643